DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yasuda et al. (JP 2017-027879 Hereinafter, “Yasuda”, cited by the applicant, see IDS 7/16/2021).

Regarding claim 1, Yasuda teaches a vehicle lamp (vehicle headlamp device 10, see figures 1-4a) comprising: 
a circuit substrate (substrate 110, see fig 1) on which a light emitting device (light source 111, see fig 1) is mounted; 
a base part (base portion 131, see fig 1) that supports the circuit substrate (110); 
a reflector (reflective portion 132, see fig 1) that extends from the base part (131) and reflects light (see ¶ 55) from the light emitting device (111); and 


Regarding claim 5, Yasuda teaches further comprising: a convex rib (see ribs separating reflective surfaces 132a, not labeled but clearly seen in figure 2) formed on a surface (lower surface of 131) of the base part (131) on a side (upper side of 132a) of the reflector (132).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda in view of Mouri et al. (EP 3168526 A1, Hereinafter, “Mouri”).

Regarding claim 2, Yasuda teaches wherein the heat absorbing plate (150) is a metallic plate-shaped body (aluminum plate, a steel plate or SUS, see ¶ 60);  but 
Yasuda does not teach the heat absorbing plate is colored in black.
Mouri teaches a vehicle headlamp (head lamp unit 12R, see figure 1) having a heat absorbing plate (heat sink 18, see fig 1) and a light emitting device (light source 24);
the heat absorbing plate (18) is colored in black (see ¶ 47).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the black color as taught by Mouri to the heat sink of Yasuda in order to eliminate stray or off light from the light source. One of ordinary skill would have been motivated to make this modification to restrain stray light from exiting the head light causing unwanted light diffusion.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda in view of Fisher et al. (US 20020131238 A1, Hereinafter, “Fisher”).

Regarding claim 3, Yasuda teaches wherein the base part (131) is made of a resin material (resin-molded substrate, see ¶ 58), and a front end (claw portion 154 of 150) of the heat absorbing plate (150) is fixed to a front end (front end of 131) of the base part (131).
Yasuda does not teach wherein the fixing by heat swaging.
Fisher teaches a heat absorbing plate (finned heat sink 1, see figures 1a-7) fixed to a PCB (substrate, see ¶ 50);
wherein the fixing by heat swaging (see ¶ 18).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to fix the heat absorbing plate of Yasuda by heat Fisher, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). One of ordinary skill would have been motivated to utilize this method as an alternative approach to fix metal to resinous materials.

Regarding claim 4, Yasuda teaches wherein a front end (154) of the heat absorbing plate (150) is fixed to and sandwich (as clearly seen in figure 1) a front end (front end of 131) of the base part (131).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda in view of Matsubara et al. (US 6076945 A, Hereinafter, “Matsubara”).

Regarding claim 6, Yasuda teaches a vehicle lamp (vehicle headlamp device 10, see figures 1-4a) comprising: 
a circuit substrate (110) on which a light emitting device (111) is mounted; 
a base part (131) that supports the circuit substrate (110); and 
a reflector (132) that extends from the base part (131) and reflects light (see ¶ 55) from the light emitting device (111), wherein the base part (131) and the reflector (132) are integrally molded (since 131 and 132 are integral parts of the optical member 130, see ¶ 58);

In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.

Yasuda does not explicitly teach the base part and reflector are integrally molded by injection molding; and 
a slit is provided in a root part of the reflector with respect to the base part.
Matsubara teaches a vehicle headlamp (headlamp 10, see figures 1-4);
the base part (connecting portion 38) and reflector (left reflectors 18, 20) are integrally molded by injection molding (see col 4, lines 26-273); and 
a slit (see at least two slits within the reflector surface) is provided in a root part (bottom part of each reflector) of the reflector (18, 20) with respect to the base part (38).
 It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to manufacture the reflector and base part of Yasuda by injection molding as taught by Matsubara, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re  Larson, 144 USPQ 347, 349 (CCPA 1965), and to provide access to wiring for the light emitting elements. One of ordinary skill would have been motivated to make this modification because injection molding allows the fabrication of complex shapes, including a silt for power wires.

Regarding claim 7, Yasuda teaches wherein a thickness (see thickness A of the reflector at RP in the annotated figure below) of the root part (RP) of the reflector (132) is substantially equal to a thickness (thickness B of the reflector) the other parts (other parts of 132) of the reflector (132).
Figure 1 of Yasuda with Examiners annotations has been reproduced below:

    PNG
    media_image1.png
    710
    1016
    media_image1.png
    Greyscale

Regarding claim 8, Yasuda teaches wherein a part (see P in annotated figure above) of the root part (RP) of the reflector (132) is formed as a slit-less part (see, SLP in annotated figure above).

Regarding claim 9, Yasuda teaches wherein the reflector (132) is segmented (see at least three segments 132a in figure 2) into a plurality of small reflecting surfaces (132a), the slit-less part (SLP, see annotated figure above) is a root part (RP) of the .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda in view of Tateiwa Takeyuki (JP 2010097718 A, Hereinafter, “Tateiwa”, cited by the applicant, see IDS 7/16/2021).

Regarding claims 10-11, Yasuda teaches a vehicle lamp (vehicle headlamp device 10, see figures 1-4a) comprising: 
a circuit substrate (110) on which a light emitting device (111) is mounted; 
a base part (131) that supports the circuit substrate (110); 
a reflector (130) that extends from the base part (131) and reflects light (see ¶ 55) from the light emitting device (111); but 
a holed plate (131 with an opening) on a surface (lower surface of 131) of the base part (131) on a side of the circuit substrate (110).

Yasuda does not teach a reinforcing rib having a polygonal shape and formed on a surface of the base part; and
wherein the polygonal shape is a honeycomb shape.
Tateiwa teaches a vehicle lamp (headlamp unit 10, see figures 1-6) having a base part (plate-like member 70);

wherein the polygonal shape (see shape of hexagonal holes 71) is a honeycomb shape (as seen in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the reinforcing ribs as taught by Tateiwa into the teachings of Yasuda in order to reduce the weight of the base part. One of ordinary skill would have been motivated to make this modification to reduce the amount of material required to manufacture the base part, thus the device is cost effective.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda in view of Aufort et al. (FR 3022867 A1, Hereinafter, “Aufort”) and Oh Nam (US 20130329445 A1, Hereinafter, “Oh”).

Regarding claims 12, Yasuda teaches a vehicle lamp (vehicle headlamp device 10, see figures 1-4a) comprising: 
a circuit substrate (110) on which a light emitting device (111) is mounted; and
a heat sink (150) provided on a surface (upper surface of 110) of the circuit substrate (110) opposite to the surface (lower surface) on which the light emitting device (111) is mounted, wherein the heat sink (150) includes a support part (first portion 151, see fig 3a). 

Yasuda does not teach a flexible printed substrate joined to a surface of the circuit substrate on which the light emitting device is mounted; and
wherein the heat sink (150) includes a support part (first portion 151, see fig 3a) that supports the flexible printed substrate such that the flexible printed substrate is spaced apart from an edge part of the circuit substrate.

Aufort teaches a vehicle lamp (light device 10, see figure 1-11) having a heat sink (heat sink 42) and a circuit board (electric member 30, 32, 34);
a flexible printed substrate (flexible printed circuit board, see page 2, ¶ 4 of translated document) joined to a surface (surface of 30, 32, 34) of the circuit substrate (30, 32, 34); 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the flexible printed substrate as taught by Aufort into the teachings of Yasuda in order to connect additional or a plurality of circuit boards. One of ordinary skill would have been motivated to make this modification to control all light sources at the same time.

Yasuda as modified by Oh does not explicitly teach wherein the heat sink (150) includes a support part (first portion 151, see fig 3a) that supports the flexible printed substrate such that the flexible printed substrate is spaced apart from an edge part of the circuit substrate.

Oh teaches a vehicle lamp (lamp unit for a vehicle, see figure 36-37) having a heat sink (heat radiating member 40) and a flexible printed substrate (connecting portion 130) joined to a surface (end surface of each supporting portion 120) of the circuit substrate (120) on which the light emitting device (light source 110) is mounted; 
wherein the heat sink (400) includes a support part (upper portion of 400) that supports the flexible printed substrate (130) such that the flexible printed substrate (130) is spaced apart from an edge part (at least two of the four edges of 120, as seen in figure 36) of the circuit substrate (120).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the flexible printed substrate as taught by Oh into the teachings of Yasuda as modified by Oh in order to reduce the thickness of the electric components and wires in the device. One of ordinary skill would have been motivated to make this modification to easily align circuit boards and avoid having loose wires within the vehicle lamp, and thus avoid shorts.

Regarding claims 13, Yasuda teaches wherein the support part (151) is comprised of a recess (see recess formed at the front end of 151 and 154b) formed in the heat sink (150).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda in view of Aufort et al. (FR 3022867 A1, Hereinafter, “Aufort”) and Oh Nam (US 20130329445 A1, Hereinafter, “Oh”).


Regarding claims 14-15, Yasuda teaches a vehicle lamp (vehicle headlamp device 10, see figures 1-4a) comprising: 
a base part (131); 
a circuit substrate (110) provided on the base part (151).

Yasuda does not explicitly teach a flexible printed substrate joined to a surface of the circuit substrate opposite to a surface on a side of the base part, 
wherein the base part includes a support part that supports the flexible printed substrate such that the flexible printed substrate is spaced apart from an edge part of the circuit substrate; and wherein the support part is comprised of a convex part that projects from the base part.

Aufort teaches a vehicle lamp (light device 10, see figure 1-11) having a heat sink (heat sink 42) and a circuit board (electric member 30, 32, 34);
a flexible printed substrate (flexible printed circuit board, see page 2, ¶ 4 of translated document) joined to a surface (surfaces in between of 30, 32, 34, as seen in figure 10) of the circuit substrate (30, 32, 34) opposite to a surface (outer surface of support 22) on a side (outer side of 22) of the base part (22); 
wherein the base part (22) includes a support part (upper part of 22 under 30, 32, 34) that supports the flexible printed substrate (as seen in figure 10) such that the flexible printed substrate (flexible printed circuit board) is spaced apart from an edge 
wherein the support part (upper part of 22 under 30, 32, 34) is comprised of a convex part (se convexities at positioning means 92) that projects from the base part (upper part of 22 under 30, 32, 34).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the flexible printed substrate as taught by Aufort into the teachings of Yasuda in order to reduce the thickness of the electric components and wires in the device. One of ordinary skill would have been motivated to make this modification to easily align circuit boards and avoid having loose wires within the vehicle lamp, and thus avoid shorts.

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 16, although Yasuda teaches the vehicle lamp as disclosed above, the prior art the prior art of the record fails to teach wherein a gap between the edge part of the circuit substrate and the flexible printed substrate is preferably from 0.6 mm to 0. 8 mm.

Regarding claim 17, although Yasuda teaches the vehicle lamp as disclosed above, the prior art the prior art of the record fails to teach wherein a corner part of the support part has a radius of curvature of 0.5 mm or larger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875